— Judgment unanimously affirmed. Memorandum: Defendant contends that his conviction was against the weight of the evidence. He asserts that the jury erred in crediting the undercover police officer's version of events rather than codefendant’s. The issue of the witnesses’ credibility was a matter to be determined by the jury (see, People v Hill, 115 AD2d 239, lv denied 67 NY2d 884). Great deference should be accorded this determination and we see no basis to conclude that the trier of fact failed to give the evidence the weight it should be accorded (see, People v Bleakley, 69 NY2d 490, 495).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Erie County Court, McCarthy, J. — criminal sale of controlled substance, fifth degree, and another charge.) Present — Doerr, J. P., Boomer, Pine, Balio and Lawton, JJ.